Citation Nr: 1410465	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-38 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for a sinus disorder. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1977 to May 1979, from November 1990 to April 1991, and from June 2007 to June 2008, and with additional service in the Army National Guard. 

These matters come on appeal before the Board of Veteran's Appeals (Board) from a January 2009 rating decision from the Department of Veterans Affairs, Regional Office located in Montgomery, Alabama (RO), which in pertinent part, denied the benefits on appeal. 

On his October 2009 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board at the RO.  Subsequently, he withdrew his request for such a hearing in an October 2011 correspondence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for headache and sinus disorders.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

During his third period of service, the Veteran was deployed to Southwest Asia and he was stationed in Kuwait from September 2007 to June 2008.  He reports that he was exposed to environmental hazards, including dust and sand storms during his deployment.  Shortly after his return from Southwest Asia, he began to complain of headaches and sinus problems.  See VA treatment record dated in August 2008.  Subsequent VA treatment show that he continues to complain of headaches. 

Although the Veteran was scheduled for a VA examination November 2008, he failed to attend his scheduled examination.  He informed VA that the cost to travel to the VA medical center in Tuskegee had prohibited him from attending his VA examination, and he requested that his VA examination be rescheduled at the VA medical center in Montgomery.  A review of the record does not show that the Veteran has been rescheduled for a VA examination.  The Board notes that a VA neurological examination was conducted in September 2011 wherein his complaints of headaches were discussed; however, the VA examiner specifically noted that a sinus examination had not been requested, that the examiner had been unable to contact the requester during the examination, and that he was unable to access a nose/sinus/larynx/pharynx examination report to complete.  No opinion was offered as to the nature or etiology of the reported headaches.  As good cause has been shown for the Veteran's failure to attend the 2008 VA examination, and as the September 2011 VA examination appears to have not been intended to address the issues on appeal, nor did it otherwise yield the necessary clinical findings, the Board that the RO should schedule the Veteran for appropriate VA examination to obtain opinions that address the nature, onset and etiology of his claimed headache and sinus disorders.

In addition, prior to any VA examination, the Veteran's claims folder should be updated with outstanding records of pertinent VA and private treatment.  Notably, the December 2013 Supplemental Statement of the Case (SSOC) shows that the Veteran's VA treatment records dated through October 2013 were considered, but copies of those VA treatment records have not yet been associated with the Veteran's paper or paperless claims folder.  On remand, the Veteran's VA treatment records should be updated since June 2010. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any additional pertinent medical treatment he has received.  VA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records since June 2010.

2. Schedule the Veteran for an appropriate VA examination or examinations, in order to obtain a medical opinion as to the nature and etiology of his claimed headache and sinus disorders.  If possible, arrange for the Veteran's examination to be held at VA medical center in Montgomery or another appropriate venue accessible by the Veteran.  The claims folder, including a copy of this REMAND, must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on a review the Veteran's VA claims folder, to include any pertinent records contained in the Veteran's Virtual VA electronic file, and after a thorough examination, the examiner should provide answers to the following questions: 

a).  Identify whether or not the Veteran has a current chronic headache and/or sinus disorder.  

b).  For any headache and sinus disorder identified, is it at least as likely as not (50 percent or greater probability) that the disorder had its onset in service or is otherwise related to service. 

c).  If the examiner is unable to attribute the Veteran's complaints to a known headache and/or sinus disorder, this should be specifically noted.

The VA examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record. 

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

3. After undertaking any other development deemed essential in addition to that specified above, the RO should readjudicate the Veteran's claims for service connection.  If the benefit sought on appeal remains denied, the appellant should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations regarding the claim.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


